Citation Nr: 0714279	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Propriety of an April 2005 reduction to 10 percent of a 
previously assigned 20-percent rating for osteochondritis 
dessicans with degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2005.  The 
veteran's case was remanded to the RO for additional 
development in February 2006.  The case is again before the 
Board for appellate review.

The Board notes that in the February 2006 Board decision, a 
reduction of a 10 percent rating for instability of the right 
knee was found to be proper.  At that time, the propriety of 
a reduction of a rating for a left knee disability was not 
before the Board.  The veteran has since perfected his appeal 
of the issue of the propriety of a reduction of a 20-percent 
rating for the left knee disability and, as noted below, has 
asked for a hearing on this more recently developed issue.  


REMAND

When the veteran's case was remanded, the Board ordered the 
RO to obtain any outstanding medical records identified by 
the veteran.  The Appeals Management Center (AMC) mailed the 
veteran a letter in February 2006 and requested that he 
complete and return consent forms for each health care 
provider who had treated him for his right knee arthritis.  
The veteran submitted a form and specifically noted that he 
had been treated up to the present time for arthritis at the 
VA medical center (VAMC) in Memphis, Tennessee.  Nothing was 
done to obtain any VA outpatient treatment records beyond 
those that were previously of record.  As a result, further 
evidentiary development is now required to obtain the VA 
records noted by the veteran.  Stegall v. West, 11 Vet. App. 
268 (1998).

When the veteran filed his substantive appeal in December 
2006 on the question of the reduction of his left knee 
disability rating, he requested a Travel Board hearing.  The 
veteran has not been scheduled for a hearing.  Consequently, 
the veteran should be afforded a Travel Board hearing on the 
issue of the propriety of a reduction of his left knee 
disability rating.  (The issue of an increased rating for 
degenerative joint disease of the right knee was addressed in 
the July 2005 Travel Board hearing.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify any additional 
sources of treatment for his 
service-connected right knee 
degenerative joint disease.  Any 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file.  
Request all records of treatment for 
right knee disability from the 
Memphis VAMC up to the present.  

2.  Undertake any additional 
evidentiary development suggested by 
any newly received evidence.  
Thereafter, re-adjudicate the case.  
If any benefit sought is not 
granted, issue a supplemental 
statement of the case.

3.  Schedule a hearing before a 
member of the Board sitting at the 
RO to address the issue of the 
propriety of a reduction of the 
veteran's left knee disability 
rating.  Provide the veteran notice 
of the hearing date, and give the 
veteran and his representative 
opportunity to prepare.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

